                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                  §
 JOHNICA LYNN PRYOR,                              §
                                                  §
        Petitioner,                               §
                                                  §
 v.                                               §          Case No. 6:19-CV-578-JDK-KNM
                                                  §
 DIRECTOR, TDCJ-CID,                              §
                                                  §
        Respondent.                               §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Johnica Lynn Pryor, an inmate proceeding pro se, filed the above-captioned and

numbered petition for writ of habeas corpus. The case was referred to United States Magistrate

Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On January 16, 2020, the Magistrate Judge

issued a Report and Recommendation (Docket No. 8), recommending that the petition be

dismissed as a successive petition. Id. at 2–4. Petitioner filed objections on March 4, 2020.

Docket No. 10.

       The Court overrules Petitioner’s objections. Petitioner argues that the Court should not

adopt the Magistrate Judge’s recommendation regarding his actual innocence claim and that the

Court should “personally consider the entire record ‘de novo’ to determine whether constitutional

violations exist[] before ruling on any issues.” Id. at 5. Petitioner also argues that the Court should

not make any ruling “in reference to ground five which was not mentioned in the Report.” Id.

Petitioner, however, does not dispute the Magistrate Judge’s proper conclusion that the Court does

not have jurisdiction here until he obtains leave from the Fifth Circuit to file a successive petition.




                                              Page 1 of 2
See, e.g., United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000). The Court therefore overrules

Petitioner’s objections.

        Having made a de novo review of the objections raised by Petitioner to the Magistrate

Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and Petitioner’s objections are without merit. The Court therefore adopts the

findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

        Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

8) be ADOPTED. It is further

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as

successive, until such time as Petitioner obtains permission from the Fifth Circuit Court of Appeals

to file a successive petition. It is further

        ORDERED that Petitioner is DENIED a certificate of appealability sua sponte. The

denial of the certificate of appealability refers only to an appeal of this case and shall have no effect

upon Petitioner’s right to seek leave to file a successive petition or to pursue such a petition in the

event that permission is granted.

        So ORDERED and SIGNED this 8th               day of April, 2020.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
